DETAILED ACTION
This Action is in response to Applicant’s Terminals disclaimer filed on 02/03/20222. Claims 1-3 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
Claims 1-3 are allowed.
Regarding to claims 1-3, the best prior art found during the prosecution of the application, Keller US Patent Application No.: (US-2010/0322215 Al) hereinafter referred as Keller, in view of Yu et al US Patent Application No. :( US 2012/0322484 Al) hereinafter referred as Yu. Keller teaches the one or more parameters may include at least one of a time of the day, a network condition, a location of the user terminal, an identity of the user terminal and an access domain switching instruction. The access domain switching rule allows, disallows or triggers an access domain transfer from the first network access domain to the second network access domain depending on the current location of the user terminal. The network access domain switching features presented herein may be provided on a subscription basis. Accordingly, the method of operating the network node may further comprise monitoring if a subscription message is received from the user terminal in relation to a network application managing the access domain switching rules, and sending the rule set in response to receipt of the subscription message. The monitoring of the subscription message is preferably started in a close temporal relationship with receipt of the request message. when receipt of the request message is acknowledged to the user terminal. At the same time the network node may start a timer and send the rule set only if the subscription message is received before the timer expires. According to a first control variant, the user terminal evaluates at least one access domain switching parameter defined in the one or more access domain switching rules and autonomously performs an access domain switching decision in accordance with the evaluation of the at least one access domain switching parameter. Yu discloses the at least one group of paired communication devices can be detected by at least one of the communication devices in the set of paired communication devices. The detection may comprise detection of identities of nearby groups of paired communication devices based on information signaled by communication devices in the nearby groups. Information identifying a , Keller and Yu fail to teach the social networking with autonomous mobile agents. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the notification to the agents of said detected and identified group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data, wherein said agent feature data comprises attractiveness data associated with each of said one or more of said agents in said group, and wherein a metric for said attractiveness data may be formed for an individual by presenting said individual with a test set of facial images and receiving an attraction value for each of said facial images comprising said test set of facial images from said individual; and communicating said classifications to one or more of said agents in said group, wherein said step of notifying said agents of said detected and identified group comprises a notification of the presence of said one or more of said agents within said domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH AREVALO/Primary Examiner, Art Unit 2642